Citation Nr: 1341089	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  07-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In the decision, the RO denied entitlement to increased disability ratings for the Veteran's service-connected back and right shoulder disabilities.

The Veteran and his fiancée, P. T., testified at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that hearing is of record.

In a September 2010 decision, the Board found that the issue of entitlement to a TDIU had been reasonable raised by the record.  Consequently, the Board took jurisdiction over the TDIU issue per the holding of the United States Court of Appeal for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for further development at that time.  The Board additionally denied the Veteran's increased rating claims in that decision.

Subsequently, in a February 2011 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran then appealed the Board's decision to the Court.  Pursuant to the terms of a December 2011 Joint Motion for Remand (Joint Motion), the Court remanded the Veteran's TDIU claim to the Board for action consistent with the terms stated in the Joint Motion.  In May 2012, the Board again remanded the Veteran's TDIU claim for additional development.  

Since the last supplemental statement of the case was issued in May 2013, the Veteran submitted additional evidence along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for a cervical spine disability, for a psychiatric disability, for a stomach condition, and for a skin condition, all including as secondary to service-connected disabilities, have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's September 2013 statement and August 2013 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons described below, this appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and he thus seeks entitlement to a TDIU.

The Veteran's representative submitted a September 2013 private medical examination report signed by G. I. G., M.D., and A. J. W., M.D.  The examining physician provided a thorough report, describing the severity of the Veteran's pain associated with his service-connected disabilities, and his difficulty with performing certain physical functions.  The Veteran maintained that the treatment methods recommended by the examining physician had been tried, but was not successful in treating his pain.  Thus, the examining physician opined that if the recommended methods have been attempted and have not succeeded, or if the methods will not be tried, that the Veteran will never again be able to work at gainful employment, entirely as a result of his military service (presumably as a result of his service-connected disabilities).  

Additionally, the Veteran's representative contended in an October 2013 statement that, contrary to findings in prior VA examination reports, the Veteran would not be able to work even at a sedentary occupation, as evinced by his inability to continue with schooling, where the constant sitting aggravated his pain.  

While this evidence would suggest that the Veteran's service-connected disabilities, combined, may render him unable to secure or follow a substantially gainful occupation, the Board observes that the Veteran's currently assigned combined disability rating does not meet the criteria for assigning a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  

In this regard, individual unemployability may be assigned where a disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

The Veteran clearly does not meet the requisite total combined 70 percent disability rating.  Additionally, while diseases resulting from common etiology may be considered as one disability for purposes of reaching the one 60 percent disability rating, even when considering the Veteran's service-connected back disability and associated weakness of the right lower extremity as a single disability, the combined rating for these two disabilities does not reach the requisite 60 percent disability rating.  See 38 C.F.R. §§ 4.16(a), 4.25 (2013).  

Nonetheless, even where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may still be considered.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  The Board, however, does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  Nevertheless, the Board may determine that a particular case warrants referral to the Director of Compensation and Pension (C&P) Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).

Here, the Board finds that the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of C&P Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim to the Director of VA's C&P Service for adjudication of whether entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted for any time period during the current appellate period in which the Veteran has not meet the percentage requirements for a TDIU and was unemployed or earning less than the poverty threshold.

2.  If the TDIU issue on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case; and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

  

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


